Blandford, J.
In a case against a railroad for damages on account of personal injury, which was closely contested upon the facts, after the jury had been charged and retired, the court had them brought into the *354court room, and after stating to them that he was informed that they were not likely to agree, asked if it were true. A juror replied that it was. The court inquired whether the trouble was upon a matter of la w or of fact, to which the juror responded that it was upon a question of amount — that they differed about the amount. The court said : “Gentlemen, I cannot aid yóu in that, as I know of, in any way further than to say that, upon that matter the jury ought to make a very earnest effort to agree — to reconcile conflicting opinions as to amounts. I merely give you that as advice of the court. You must make an effort to agree upon'the amount. Of course, a juror ought not to give up his convictions, if they are so strong, but there ought-’to be an effort to come to an agreement. You can retire and see if you cannot agree upon the amount.”
J. B. Cumming ; Candler, Thomson & Candler; Hillyer & Bro., for in error.
Hoke & Burton Smith, for defendant.
Held, that this was error, and, after a verdict for the plaintiffs, will require a new trial. The jury might have understood the court as fa.voring a finding for the plaintiffs, and his remark might have induced some of them to give up opinions which they may have entertained in favor of the defendant.
Judgment reversed.
Jackson, C. J., concurred.
Hall, J., concurred, dubitante.